EXHIBIT 10.49

 

 

 

 

Form SI-03

 

Bond No. 1316090

Rev. 07/00

 

 

 

COMMONWEALTH OF KENTUCKY

DEPARTMENT OF WORKERS CLAIMS

FRANKFORT, KENTUCKY 40601

 

CONTINUOUS BOND

 

GREAT AMERICAN  INSURANCE COMPANY

580 Walnut Street

Cincinnati, Ohio 45202

 

a company authorized to transact surety business in the Commonwealth of
Kentucky, as Surety, and LABOR READY MID-ATLANTIC, INC.

 

1015 A Street

Tacoma, Washington 98402

 

a self-insured employer, as Principal, are hereby held and firmly bound to the
Department of Workers’ Claims (hereinafter “Department”) in the aggregate sum of
$ 750,000.00*** the payment of which the Surety and Principal bind themselves,
their successors and assigns, jointly and severally.

 

1.  In accordance with Chapter 342 of the Kentucky Revised Statutes and the
administrative regulations promulgated thereunder (the “Kentucky Workers’
Compensation Act,” as it may be amended from time to time), the Principal has
been certified to self-insure its workers’ compensation liability and files this
bond to satisfy its obligation to provide an acceptable bond to secure, to the
extent the Commissioner of the Department directs, the payment of workers’
compensation liabilities as they are incurred.  If the Principal shall discharge
promptly and completely all of its liabilities under the Kentucky Workers’
Compensation Act, then the obligations under this bond shall be null and void;
otherwise the obligations remain in full force and effect, subject only to other
provisions of this bond.

 

2.  Surety agrees that the obligations of this bond shall extend to all past,
present, future and potential liability of the Principal as an employer that is
self-insured for workers’ compensation liabilities in Kentucky.

 

3.  This is a continuous bond and shall apply to new as well as existing
workers’ compensation liabilities incurred by the Principal until the bond is
terminated by the Surety, as hereinafter provided, or until the Principal’s
status as a self-insurer has been revoked or terminated by the Commissioner, and
in any of the above-described events the Surety shall remain obligated under the
provisions of this bond for future payments of workers’ compensation liabilities
incurred by the Principal prior to termination or revocation.  However, the
Surety shall be released from its liability if the Principal provides
replacement surety acceptable to the Department for payment of the liabilities
covered by this bond.

 

--------------------------------------------------------------------------------


 

4.  This bond may be terminated by the Surety by filing a written notice of
intent to terminate the bond in the Office of the Commissioner of the Department
and mailing a copy of the notice to the Principal on or before the date of
filing, in which event the Surety’s obligation for new workers’ compensation
liabilities shall terminate sixty (60) days from the date of such filing with
the Commissioner.  If the Principal fails to file substitute security that is
acceptable to the Commissioner within thirty (30) days of the filing of the
Surety’s notice, the Principal shall be in default and this bond may be called. 
Substitution of surety may be allowed only by novation whereby the new surety or
other security assumes all liabilities of the Principal past, present, future
and potential, under the Kentucky Workers’ Compensation Act.

 

5.  The Commissioner of the Department may make written demand personally or by
mail upon the Principal and Surety, at the addresses indicated on the face of
this bond, for any portion of the bond amount from time to time or for the full
amount of the bond upon a default by the Principal in the performance of any of
its obligations as a self-insured employer or upon the insolvency, bankruptcy,
or receivership of either the Principal or the Surety.  Payment shall be made
within fifteen (15) business days after delivery of such demand to the Surety.

 

6.  The amount of this bond may be increased or decreased by an agreement
stating the effective date of the increase or decrease, executed by the
Principal and Surety on the form specified by the Department, and approved by
the Commissioner of the Department.

 

7.  If the Surety makes payment to the Commissioner of the Department pursuant
to the provisions of this bond, any unused balance may be released to the Surety
by the Commissioner upon proof of payment and a lapse of time adequate to assure
that the Principal’s liabilities under the Kentucky Workers’ Compensation Act
have been fully satisfied and that each has been paid or lapsed under the Act.

 

8.  The insolvency, bankruptcy or receivership of the Principal shall not
relieve the Surety of its obligations under this bond.

 

9.  Nothing stated herein shall be deemed to relieve the Principal of any
liabilities arising under the Kentucky Workers’ Compensation Act.

 

10.  This bond shall be effective April 23, 2001 and shall replace, supersede
and exonerate Great American Insurance Company Bond No. 1316090 which was
executed on April 23, 2001.

 

IN WITNESS WHEREOF, the Principal and Surety herein have caused this bond to be
signed and executed in their names and on their behalf this 1st day of June,
2001.

 

ATTEST:

 

/s/ Tracy D. Woods

 

LABOR READY MID-ATLANTIC, INC.

 

 

 

PRINCIPAL

 

--------------------------------------------------------------------------------


 

 

 

 

BY:

/s/ Ronald L. Junck

(seal)

 

 

 

 

 

 

 

ATTEST:

 

 

 

 

 

 

 

 

 

 

 

 

 

/s/ Tevy Lor

 

GREAT AMERICAN INSURANCE COMPANY

 

 

 

 

 

 

 

 

 

SURETY

 

 

 

 

 

 

 

 

 

BY:

/s/ Patrick D. Dineen

(seal)

 

 

Patrick D. Dineen, Attorney-in-Fact

 

 

 

 

 

 

 

NOTE:

Please type name and title below signatures.

 

 

 

 

 

 

Power of attorney must be attached.

 

 

 

 

 

 

GREAT AMERICAN INSURANCE COMPANY

580 WALNUT STREET • CINCINNATI, OHIO 45202 • 513-369-5000 • FAX 513-723-2740

 

The number of persons authorized
by this power of attorney is not more than

 

 

No. 0

17201

SEVEN

 

 

 

 

 

 

POWER OF ATTORNEY

 

 

 

KNOW ALL MEN BY THESE PRESENTS: That the GREAT AMERICAN INSURANCE COMPANY, a
corporation organized and existing under and by virtue of the laws of the State
of Ohio, does hereby nominate, constitute and appoint the person or persons
named below its true and lawful attorney-in-fact, for it and in its name, place
and stead to execute in behalf of the said Company, as surety, any and all
bonds, undertakings and contracts of suretyship, or other written obligations in
the nature thereof; provided that the liability of the said Company on any such
bond, undertaking or contract of suretyship executed under this authority shall
not exceed the limit stated below.

 

--------------------------------------------------------------------------------


 

Name

 

Address

 

Limit of Power

JAY A. MILEY

 

ALL OF

 

ALL

PATRICK D. DINEEN

 

SEATTLE, WASHINGTON

 

UNLIMITED

HEIDI BROCKUS

 

 

 

 

KRISTA M. STROMBERG

 

 

 

 

KATHIE L. WIEGERS

 

 

 

 

TEVY LOR

 

 

 

 

SUZANNE HOLDEN

 

 

 

 

 

This Power of Attorney revokes all previous powers issued in behalf of the
attorney(s)-in-fact named above.

 

IN WITNESS WHEREOF the GREAT AMERICAN INSURANCE COMPANY has caused these
presents to be signed and attested by its appropriate officers and its corporate
seal hereunto affixed this 18th day of April, 2001

 

Attest

GREAT AMERICAN INSURANCE COMPANY

 

STATE OF OHIO, COUNTY OF HAMILTON - ss:

 

On this 18th day of April, 2001, before me personally appeared DOUGLAS R. BOWEN,
to me known, being duly sworn, deposes and says that he resided in Cincinnati,
Ohio, that he is the Vice President of the Bond Division of Great American
Insurance Company, the Company described in and which executed the above
instrument; that he knows the seal; that it was so affixed by authority of his
office under the By-Laws of  said Company, and that he signed his name thereto
by like authority.

 

This Power of Attorney is granted by authority of the following resolutions
adopted by the Board of Directors of Great American Insurance Company by
unanimous written consent dated March 1, 1993.

 

RESOLVED:  That the Division President, the several Division Vice Presidents and
Assistant Vice Presidents, or any one of them, be and hereby is authorized, from
time to time, to appoint one or more Attorneys-In-Fact to execute on behalf of
the Company, as surety, any and all bonds, undertakings and contracts of
suretyship, or other written obligations in the nature thereof; to prescribe
their respective duties and the respective limits of their authority, and to
revoke any such appointment at any time.

 

RESOLVED FURTHER:  That the Company seal and the signature of any of the
aforesaid officers and any Secretary or Assistant Secretary of the Company may
be affixed by facsimile to any power of attorney or certificate of either given
for the execution of any bond, undertaking ,contract or suretyship ,or other
written obligation in the nature thereof, such signature and seal when so used
being hereby adopted by the Company as the original signature of such officer
and the original seal of the Company, to be valid and binding upon the Company
with the same force and effect as though manually affixed.

 

CERTIFICATION

 

I, RONALD C. HAYES, Assistant Secretary of Great American Insurance Company, do
hereby certify that the foregoing Power of Attorney and the Resolutions of the
Board of Directors of March 1, 1993 have not been revoked and are now in full
force and effect.

 

Signed and sealed this 1st day of June, 2001

 

--------------------------------------------------------------------------------


 

All-Purpose

Certificate of Acknowledgment

 

State of

Washington

 

 

 

 

 

 

County of

King

 

 

 

 

 

 

On June 1, 2001 before me, Kathie L. Wiegers

 

 

DATE

NAME OF NOTARY PUBLIC

 

 

 

 

 

personally appeared Patrick D. Dineen and Tevy Lor

 

 

 

NAME(S) OF SIGNER(S)

 

 

 

 

 

 

ý  personally known to me - OR

proved to me on the basis of satisfactory evidence to be the person(s) whose
name(s) is/are subscribed to the within instrument and acknowledged to me that
he/she/they executed the same in his/her/their authorized capacity(ies), and
that by his/her/their signatures on the instrument the person(s), or the entity
upon behalf of which the person(s) acted, executed the instrument.

 

 

 

 

 

Witness my hand and official seal.

 

 

 

 

 

 

 

/s/ Kathie L. Wiegers

 

 

 

SIGNATURE OF NOTARY PUBLIC

 

 

 

Though the data below is not required by law, it may prove valuable to persons
relying on the document and prevent fraudulent reattachment of this form.

 

CAPACITY CLAIMED BY SIGNER

 

DESCRIPTION OF ATTACHED DOCUMENT(S)

Attorney-in-Fact

 

Type of Document

 

 

 

 

Continuous Bond

 

 

 

 

 

Bond No. 1316090

 

 

 

 

 

 

 

 

 

 

Number of Pages

Three (3)

 

 

 

 

 

 

 

 

 

 

Date of Document

June 1, 2001

 

 

 

 

 

 

 

 

 

 

Signer(s) Other Than Named Above

 

 

 

 

 

 

 

 

 

 

 

Labor Ready Mid-Atlantic, Inc.

 

 

SIGNER IS REPRESENTING:

NAME OF PERSON(S) OR ENTITY(IES)

 

Great American Insurance Company

 

--------------------------------------------------------------------------------